Case 1:19-cv-00997-WS-B Document 59 Filed 08/19/20 Page 1 of 1                         PageID #: 375




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


VIRGINIUS LESLIE TAYLOR, JR.,                      )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CIVIL ACTION 19-0997-WS-B
                                                   )
UPS MIDSTREAM SERVICES, INC. and                   )
WALLACE W. COOPER,                                 )
                                                   )
       Defendant.                                  )


                                               ORDER
       This matter comes before the Court on the Joint Stipulation of Dismissal with Prejudice
(doc. 58), signed by all parties that have appeared in this action, by and through their respective
counsel. The Stipulation reflects that the parties mutually request and consent to the dismissal
with prejudice of this action in its entirety, with each side to bear his or its own costs.
       Pursuant to Rule 41(a)(1)(A)(ii), Fed.R.Civ.P., a plaintiff may dismiss his or her action
without a court order by filing a stipulation of dismissal signed by all parties that have appeared.
The Stipulation satisfies the requirements of Rule 41(a)(1)(A)(ii), and is therefore effective as
filed. Accordingly, it is ordered that this action is dismissed with prejudice, with each party to
be responsible for bearing his or its own costs.


       DONE and ORDERED this 18th day of August, 2020.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE
